  8:18-cr-00336-RFR-SMB Doc # 67 Filed: 08/07/20 Page 1 of 2 - Page ID # 150




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:18CR336

        v.
                                                                    ORDER
FRANCIS PEEBLES,

                      Defendant.


       This matter is before the Court on defendant Francis Peebles’s (“Peebles”) pro se
Motion for Compassionate Release (Filing No. 66) pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i). That statute permits Peebles to move the Court to “reduce [his] term
of imprisonment” for “extraordinary and compelling reasons” after he “has fully exhausted
all administrative rights to appeal a failure of the Bureau of Prisons [“BOP”] to bring a
motion on [his] behalf or the lapse of 30 days from the receipt of such a request by the
warden of [his] facility, whichever is earlier.” Id.; see also United States v. Raia, 954 F.3d
594, 595 (3d Cir. 2020) (denying a defendant’s motion under § 3582(c)(1)(A) because he
did not give the BOP thirty days to respond to his request for compassionate release).

       In his motion, Peebles states his asserted grounds for compassionate release but says
nothing about whether he has met either of the statutory prerequisites to judicial review.
This Court agrees with the Third Circuit that a defendant’s failure to show he has satisfied
§ 3582(c)(1)(A)(i) “presents a glaring roadblock foreclosing compassionate release at this
point.” Raia, 954 F.3d at 597 (noting “the risks that COVID-19 poses in the federal prison
system,” but finding strict statutory compliance necessary, particularly given the “BOP’s
statutory role, and its extensive and professional efforts to curtail the virus’s spread”).
Accordingly, Peebles’s motion for compassionate release is denied without prejudice to
refiling after either of the statutory requirements is met.
8:18-cr-00336-RFR-SMB Doc # 67 Filed: 08/07/20 Page 2 of 2 - Page ID # 151




   IT IS SO ORDERED.

   Dated this 7th day of August 2020.

                                            BY THE COURT:



                                            Robert F. Rossiter, Jr.
                                            United States District Judge




                                        2
